        Case 3:15-cv-30148-WGY Document 244 Filed 09/30/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS


         SCHAND
                   Plaintiff                                 CIVIL ACTION

             v.                                              NO. 3:15-30148-WGY


        McMAHON et al
                 Defendant(s)


                               JUDGMENT IN A CIVIL CASE

 YOUNG, DJ


__X___       Jury Verdict. This action came before the court for a trial by jury. The
             issues have been tried and the jury has rendered its verdict.

_____        Decision by the Court. This action came to trial or hearing before the
             Court. The issues have been tried or heard and a decision has been
             rendered.

        IT IS ORDERED AND ADJUDGED:

             Judgment shall enter for the plaintiff in the amount of $26,677,000.00




                                                       ROBERT M. FARRELL
                                                       CLERK OF COURT



Dated: September 30, 2019                         By    /s/ Jennifer Gaudet
                                                       Deputy Clerk
